EXHIBIT F
:FOLEY
                                                                               ATIORNEYS AT LAW
                                                                               77 7 EAST WI SCONSIN AVENUE
                                                                               MILWAUK EE , WI 53202-5306
                                                                               414.27 1.2400 TEL
FOLEY & LARDNER LLP                                                            414.297.4900 FAX
                                                                               WWW. FOLEY.COM




                                                      December 7, 2016




 BYE-MAIL

 Ralph A. Weber, Esq.
 Gass Weber Mullins LLC
 309 North Water Street
 Suite 700
 Milwaukee, Wisconsin 53202



 Dear Ralph:

         In response to your letter emailed to me last week, I wanted to let you know that we will not
 be able to give you a response by today, as you requested. I was out of town from Friday till Monday
 and didn't get a chance to talk to my client about this till yesterday. Putting aside for the moment the
 questions whether the request is made in good faith or for a proper purpose, the request is
 extraordinarily broad, extending beyond records of the Companies and to many records that neither
 John nor Nancy Dewey has a right to inspect under the statute. Moreover, they already provably
 have much of the information that you are requesting

         Given the expense and inconvenience to which Mr. Dewey has already subjected the
 Companies in years of meritless litigation, they are understandably not inclined simply to undertake
 the considerable expense that they would incur by complying with the current demand, without first
 giving careful consideration to their legal obligation to do so. I reserve all such matters for the
 present but expect to be able to respond to you by next week.

          But in the spirit in which you and I have been discussing a potential resolution of issues
 between John Dewey and the Companies, I have to ask why you have not responded to my email of
 October 12, with which I sent you (for the second time, I think) the lists of real estate not being used
 or held for future use by P&D and NEA. You had said in our conversation a couple of weeks earlier
 that Mr. Dewey had identified additional properties meeting that description that were not on those
 lists, and I thought that you were going to identify those properties so that I could investigate the
 situation and try to get back to you about it, with a view toward eliminating what seemed to be a
 significant source of misunderstanding on Mr. Dewey's part. I have heard nothing from you in that
 regard. The discussions in which the subject arose related directly to the value of Mr. Dewey's




BOSTON               JACKSONVILLE        MI LWAUKEE           SAN DIEGO            TALLAHASSEE
BRUSSELS             LOS ANG ELES        NEW YORK             SAN FRANCISCO        TAMPA
CHICAGO              MADISO N            ORLANDO              SHANGHAI             TOKYO
DETROIT              MIAMI               SACRAMENTO           SILICON VALLEY       WAS HI NGTON, D.C.
                                                                                                             4843-8547-9229.1
:FOLEY
FOLEY & LARDNER LLP




Ralph A. Weber, Esq.
December 7, 2016
Page 2


shareholdings and your expert/consultant's views in that regard, which you shared with me. I am
very much at a loss to understand how any of the information that you are asking for in your most
recent letter would bring us closer to a sense of the Companies' value than the substantial materials
that we have already given you and which your expert has already reviewed.

                                                 Very truly yours,


                                                 ~~
                                                 Thomas L. Shriner, Jr.




                                                                                                4843-8547-9229.1
